Citation Nr: 1310928	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-18 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for eye disability.

3.  Entitlement to service connection for acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2009, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The RO denied the claim in a February 2010 rating decision.  The Veteran did not express disagreement with the denial of the PTSD claim or perfect an appeal as to this issue.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed psychiatric disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the procedural history noted above, the Board finds that the PTSD claim is encompassed in the claim for service connection for an acquired psychiatric disorder currently on appeal in accordance with the holding in Clemons.  

The case was most recently before the Board in August 2011, at which time the claims were remanded for further evidentiary development.  In a November 2012 Supplemental Statement of the Case (SSOC), the RO continued the previous denial of the claims.  The claims file has now been returned to the Board for further appellate review.

Formerly the subject of appeal, and also remanded by the Board in August 2011 was a claim for service connection for a bilateral foot disability.  However, by a November 2012 rating decision the RO granted service connection for bilateral pes planus, and assigned a noncompensable initial disability rating.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)(where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is no longer in appellate status.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran currently has hearing loss as defined by VA regulations.

2.  The evidence does not show that the Veteran currently has a right eye disorder that is related to his military service.

3.  A personality disorder was manifested during the Veteran's active service.

4.  The evidence does not show that the Veteran currently has an acquired psychiatric disorder that is related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 101 (16), 105(a), 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9, 4.125, 4.127 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's notice letters dated in December 2000, February 2002, January 2006, March 2006, and December 2009  advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The March 2006 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Although the January 2006, March 2006, and December 2009 notice letters were provided to the Veteran following the initial adjudication of his claims in August 2002, the claims were later readjudicated, with the most recent occurring in the November 2012 SSOC. 

With respect to the duty to assist, the RO obtained the Veteran's service treatment records and his Department of Correction treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also submitted written statements as to his contentions.  Neither the Veteran nor his representative has identified any outstanding evidence and none is found by the Board.

Additionally, VA provided the Veteran with a VA examination in November 2012 with respect to the claimed psychiatric disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The November 2012 medical examination and opinion are adequate, as the opinion is  based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board acknowledges that the Veteran has not been provided with VA examinations for his claimed bilateral hearing loss and right eye disorders.  It is noted that the Veteran is currently serving a life sentence at the Wakulla Correctional Facility in Crawfordville, Florida.  In light of this, the RO attempted to schedule VA examinations for the Veteran at the correctional facility; however, the eye conditions and audiological examinations could not be completed at the correctional facility due to the nature of these examinations.  The RO also attempted to contact the Florida Department of Corrections to schedule VA exanimations, but the RO was notified in October 2012 that the correctional facility would not transport the Veteran to the VA medical facility for either examination.  These efforts to provide the Veteran with VA examinations were documented and are contained within the claims file.  The Board acknowledges that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  However, because the RO contacted the incarcerating facility to ascertain the viability of conducting an examination of the Veteran and no adequate option was available, the Board finds that the RO made reasonable efforts to provide him with VA examinations in compliance with the VCAA.

The Veteran's claims were remanded in May 2009 and August 2011 so that the RO could obtain his service personnel records and any outstanding medical records, and so the Veteran could be afforded VA examinations.  His service personnel records have been associated with the claims file and there is no indication that any pertinent medical records remain outstanding.  He was provided with a VA mental disorders examination in November 2012, and reasonable efforts have been made in an attempt to provide examinations for his remaining claims.  The Board finds that there has been substantial compliance with its remands as the RO has obtained the Veteran's outstanding VA medical records and obtained medical opinions with respect to his claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including other organic diseases of the nervous system and psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1253 (Fed. Cir. 2000).

For the purpose of establishing service connection, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by active service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. §3.304(b)(1).  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board observes that the Veteran has implied that his claimed disorders are the result of in-service exposure to radiation while stationed in Germany at an atomic weapons site.  In this regard, the Board acknowledges that his service personnel records confirm that he did serve "in a nuclear duty position."  However, the medical evidence dated throughout the pendency of the appeal  (as discussed further below) fails to show that the Veteran has been diagnosed with bilateral hearing loss, a right eye disorder, or an acquired psychiatric disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  As there is no evidence of a current diagnosis for which service connection can be granted in this case, the provisions for exposure to ionizing radiation do not apply.  See generally, 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Bilateral Hearing Loss

The Veteran contends that he currently has bilateral hearing loss due to his military service.  He claims that he experienced acoustic trauma during service on multiple occasions, to include loud noise from artillery, grenades, tear gas, loud whistles, and bangs during combat simulations; loud noise during weapons training; and exposure to noise from sirens, low-flying aircraft, and air compressors.  The Veteran claims that his hearing worsened while on active duty and that he has had problems with his hearing since that time.   

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heur v. Brown, 7 Vet. App. 379, 384 (1995).

The claims file includes the Veteran's service personnel records which confirm his service in the United States Army from July 1981 to November 1984.  His DD 214 lists his military occupational specialty as a military police officer.  These records also reflect that he served in Germany from January 1981 to July 1984.

Service treatment records have been reviewed and are negative for evidence of hearing loss as defined by VA regulations.  See generally, 38 C.F.R. § 3.385.

Post-military medical records associated with the claims file do not show that the Veteran was diagnosed with a hearing loss disorder and do not include findings from any audiological examinations.

An April 2010 VA medical report shows that a VA examiner reviewed the claims file in an attempt to provide a medical opinion with regard to the bilateral hearing loss claim.  The examiner reviewed the claims file but essentially was unable to provide an opinion in this case without resorting to mere speculation.  The examiner explained that without any current auditory thresholds and speech recognition scores or a separation audiogram, he could not determine whether a current diagnosis of hearing loss is warranted in this case.  

Based on the evidence of record, the Board finds that service connection for hearing loss is not warranted.  The medical evidence of record does not show a current hearing disability for VA purposes.  "In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, in the absence of competent medical evidence of a hearing disability for VA purposes, the criteria for establishing service connection for hearing loss have not been established.  38 C.F.R. § 3.303.

The Board does not question the Veteran's sincerity in his belief that service connection is warranted for bilateral hearing loss.  While he is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to diagnose himself with bilateral hearing loss or to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

For all the foregoing reasons, the claim for service connection for bilateral hearing loss and tinnitus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Eye Disability

Here, the Veteran claims that he is entitled to service connection for a right eye disorder.  He admits that he wore glasses prior to his enlistment, but he claims that his vision got worse while on active duty.  The Veteran attributes the claimed condition to exposure to smoke, gases, and bright flashes from lasers during combat simulations.  He also reports that he served as a military police officer at an atomic weapons site during his service in Germany and states that he is unsure if any exposure to radiation damaged his eyes.  The Veteran claims that he was diagnosed with blindness in the right eye, a condition which he believes is related to his military service.

Service treatment records include a March 1981 enlistment report of medical examination showing that the Veteran wore corrective lenses.  On the clinical examination, his corrected vision was 20/20 in the right eye and 20/25 in the left eye; his uncorrected vision was 20/50 in the right eye and 20/70 for the left eye.  The Veteran was fitted for new glasses in September 1981, at which time he was noted to have a slight ambylopia in the right eye.  In June 1982, the Veteran was treated for minor irritation to the right cornea from a burn caused by an incident with a hot water radiator.  A follow up record shows that the eye was healed.  

Post-military medical records are scant and merely show that the Veteran was prescribed corrective lenses in July 1992 and March 2008.

In February 2010, in support of his claim, the Veteran submitted an internet article regarding the hazards of laser radiation to the eye.

A May 2010 VA medical report shows that a VA examiner reviewed the claims file in an attempt to provide a medical opinion with regard to his right eye disorder claim.  Although the examiner reviewed the Veteran's service treatment records, he noted that there were no VA treatment records available for his review.  The examiner concluded that without the Veteran undergoing an eye examination, he was unable to determine whether the Veteran had a current disability.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a right eye disability.  As an initial matter, the Board finds that the Veteran's vision was essentially normal at the time of his enlistment into the military.  Although the March 1981 enlistment report of medical examination shows that his vision was defective because it was less than 20/20, this report does not indicate the presence of a disease of the eye.  As such, the record indicates that the presumption of sound condition was not rebutted prior to the Veteran's enlistment in July 1981. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this regard, the Board notes that with respect to the evidence showing that the Veteran's in-service vision defect was due to refractive error or ambylopia, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as myopia, presbyopia, and astigmatism are not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case.  In short, the evidence does not reflect aggravation or even a definite diagnosis pertaining to the right eye.  Because refractive error and ambylopia are excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  As a matter of law, the claim for service connection for a right eye disorder, to the extent claimed as refractive error or ambylopia, must be denied.

The Board similarly finds that service connection is not warranted for any other right eye condition.  Here, the Board acknowledges the June 1982 service treatment record showing that the Veteran was treated for a right eye burn.  However, subsequent service treatment records reflect that the right eye burned healed and do not indicate reflect a residual disorder.  Essentially, the Board finds that there is no medical evidence of a right eye disorder in service (for which service connection may be granted), and no medical evidence demonstrating that the Veteran is currently diagnosed with a right eye disorder.  Indeed, the medical evidence dated following the Veteran's discharge for service is negative for any indication of a service-connectable eye disorder whatsoever.  The Board again highlights that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 244 (1992).  As there is no evidence that the Veteran currently has the claimed disorder, there is no basis to warrant service connection in this instance.

The only evidence linking the Veteran's current visual problems to his military service is the Veteran's own assertions.  The Board does not question the Veteran's sincerity in his belief that service connection is warranted for a right eye disorder.  While he is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link the claimed eye condition to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a right eye disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Acquired Psychiatric Disorder

The Veteran asserts that he has a psychiatric disorder that had its onset during military service.  He essentially claims that his mental problems may include PTSD, depression, and obsessive compulsive disorder.  The Veteran states that he experienced mental problems while on active duty due to stress from his duties at an atomic weapons site in Germany.  He acknowledges that he was diagnosed with a personality disorder during service, for which he was discharged.  However, he challenges the validity and accuracy of the personality disorder diagnosis and the testing protocol used to render this diagnosis.  The Veteran essentially maintains that he has experienced problems ever since his military service and that any current psychiatric disorder is related to service.  

In addition to the legal criteria explained above, establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

Under VA regulations, personality disorders are deemed to be congential or developmental abnormalities and are considered to be disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Disability resulting from a personality disorder may not be service connected unless the disability results from a mental disorder that is superimposed upon a personality disorder.  See 38 C.F.R. §§ 3.303(c), 4.127.

A review of the Veteran's service treatment and personnel records reveals that he had an entrance examination in March 1981.  The psychiatric portion of the examination was normal.  He denied ever having depression, excessive worry, or nervous trouble of any kind on the associated March 1981 enlistment report of medical history.

In March 1984, the Veteran reported having insomnia and increased nervousness for two weeks; he was given a provisional diagnosis of antisocial behavior disorder.

The Veteran underwent a psychiatric evaluation in September 1984 and October 1984, after which he was given a diagnosis of atypical personality disorder.

Service personnel records dated in October 1984 show that the Veteran underwent a mental status evaluation to determine his mental fitness after being charged on two occasions for illegal conduct while on active duty.  The examiner noted that, based on the available data, that the Veteran had a mental condition that presented a possible defect in judgment, reliability, and stability.  He was diagnosed with atypical personality disorder, considered to be chronic and recalcitrant to attempts at rehabilitation.  The examiner stated that this was generally a lifelong and deeply ingrained maladaptive pattern of behavior.  The Veteran was recommended for consideration for separation from service due to this diagnosis.  In an October 1984 statement, the Veteran expressed his belief that he did have a personality disorder.  He was subsequently discharged in November 1984.

Post-military records show that the Veteran underwent psychiatric evaluations in August and September 1991 during his incarceration and reveal diagnoses of depressive disorder, not otherwise specified, obsessive compulsive personality, rule out major depression, and rule out psychotic disorder.  A January 1992 mental health assessment revealed no symptomatology of mental illness.  Additional records reflect that the Veteran underwent group therapy and include a January 1993 assessment of a possible severe anti-social or borderline personality disorder.  A March 1993 mental health record shows that the Veteran was assessed with a severe personality disorder and no major mental disorder.   

The Veteran initially filed a claim for service connection for personality disorder in November 2000, and later filed a claim for service connection for PTSD in July 2009.

In November 2012, the Veteran underwent a VA mental disorders examination.  The examiner stated that the claims file was reviewed, and noted the Veteran's in-service and post-service psychiatric diagnoses previously described.  Based on this review and the results of a clinical examination, the examiner rendered a diagnosis of antisocial personality disorder.  The examiner concluded that there was no active or current diagnosis of either depressive disorder or obsessive-compulsive disorder.  Although the examiner stated that the Veteran's current antisocial personality disorder was at least as likely as not related to his active duty service, the examiner explained that she was unable to use this "legally formed" opinion phrased in the affirmative because the Veteran's personality disorder was not caused by or a result of his active duty service.  The examiner concluded that the Veteran's personality disorder was not caused by or a result of his active duty service.  

The examiner further explained that personality disorders are an enduring pattern of inner experience and behavior that is manifested by two or more of the following:  (1) cognition; (2) affectivity; (3) interpersonal functioning; and (4) impulse control.  The examiner further stated that the pattern is stable and of long duration, and its onset can be traced back to adolescence or early adulthood.  She noted that the entrance examination did not show a personality disorder, but she stated a personality disorder would not be endorsed on an entrance examination because the individual is usually unaware that his behaviors and cognitions are atypical.  According to the examiner, the Veteran's history as detailed in the claims file indicated signs of conduct disorder as a teenager, which the examiner stated usually precipitated the onset of antisocial personality disorder.  She stated that his reported behaviors on examination indicated that he lacks awareness of the inappropriateness of his behaviors, to include his behavior prior to and following his military service.  The examiner summarized that the diagnosis of antisocial disorder was correct and that there was no other diagnosis warranted.  She concluded that the personality disorder pre-existed service and was not aggravated or permanently worsened beyond its natural progression by his active duty service.   

Given the above, the evidence of record is against the claim for service connection for an acquired psychiatric disorder.  Since the Veteran filed his claim for service connection in November 2000, the medical evidence only shows a diagnosis of antisocial personality disorder.  However, as previously explained, service connection cannot be granted for a personality disorder as a primary disability.  See 38 C.F.R. §§ 3.303(c), 4.127.  Moreover, a personality disorder is not recognized as a psychiatric disorder diagnosis on Axis I of the DSM-IV.  Furthermore, VA compensation may not be paid for a personality disorder as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

The only possible exception is if there is additional disability due to aggravation of a personality disorder during service by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  No evidence of record has been submitted to suggest or prove such.   The results of the November 2012 VA mental examination provides no support for any such contention.

Here, the Board recognizes that the private medical records dated following the Veteran's separation show multiple psychiatric diagnoses, to include major depression, psychotic disorder, and obsessive compulsive personality.  These diagnoses, however, were rendered prior to when the Veteran filed his claim for service connection in November 2000.  The medical evidence dated during the pendency of the appeal, or from 2000, does not show a psychiatric diagnosis, other than an antisocial personality disorder.  Indeed, the November 2012 VA examiner concluded, based on the results of the clinical examination, that the Veteran currently does not have any other diagnosis, including depression or an obsessive compulsive disorder.  The Board finds this opinion to be probative evidence that weighs against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

In addition to the medical evidence, the Board also has considered the Veteran's statements that he has an acquired psychiatric disorder related to his military service.  In this regard, the Board finds the Veteran's statements as to current symptomatology competent and credible.  A veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, a chronic psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a psychiatric disorder, such as sleep impairment, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, as opposed to a personality disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of any claimed psychiatric disorder are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In conclusion, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert, 1 Vet. App. at 55-57.  As there is simply no basis upon which to grant the Veteran's claim, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for eye disorder is denied.

Service connection for acquired psychiatric disorder is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


